NOT FOR PUBLICATION                       FILED
                     UNITED STATES COURT OF APPEALS                      MAY 27 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT

EMERITA LARA LEYVA,                              No.   19-71499

                 Petitioner,                     Agency No. A091-893-856

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                 Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                Submitted May 17, 2022**


Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Emerita Lara Leyva, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

proceedings.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to reopen. Cano-Merida v. INS, 311 F.3d 960,

964 (9th Cir. 2002). We deny the petition for review.

      We previously denied Lara Leyva’s petition for review of the agency’s

determination that she was not eligible for asylum, withholding of removal, or

protection under the Convention Against Torture. Lara Leyva v. Barr, No. 18-

71682 (9th Cir. Mar. 20, 2019) (unpublished). We now conclude that the BIA did

not abuse its discretion by denying her motion to reopen. As the BIA observed,

Lara Leyva did not introduce new evidence that would likely have changed the

outcome of her case. 8 C.F.R. § 1003.2(c)(1); Shin v. Mukasey, 547 F.3d 1019,

1025 (9th Cir. 2008) (applicants who seek to “reopen proceedings to pursue relief

bear a ‘heavy burden’ of proving that, if proceedings were reopened, the new

evidence would likely change the result in the case” (quoting Matter of Coelho, 20

I. & N. Dec. 464, 473 (BIA 1992))); see also Nahrvani v. Gonzales, 399 F.3d

1148, 1154 (9th Cir. 2005) (concluding that where police investigated but were

ultimately unable to solve crimes, the evidence did not compel the conclusion that

the government was unable or unwilling to control the petitioner’s harassers).

      The stay of removal remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                         2                                   19-71499